Citation Nr: 1828762	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-36 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 8, 2010, for the grant of service connection for ulcers.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Airforce from January to June 1977 and in the U.S. Navy from March 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes an August 2012 statement in which the Veteran alleged that the RO committed clear and unmistakable error (CUE) in assigning the effective date for the grant of service connection for ulcers.  To the extent that the Veteran was alleging CUE in the July 2012 rating decision, such a claim cannot be raised as the propriety of the effective assigned therein is not final and is the subject of the current appeal.  In essence, the RO's decision remains subject to de novo review and need not be reviewed under the more stringent standards of CUE.

If the Veteran wishes to file a motion for revision of a prior final rating decision based on CUE, he should inform the RO as to which decision and as to what issue.  In this regard, the Veteran is advised that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354   (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must identify a particular rating decision and describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).


FINDINGS OF FACT

1.  In April 2004, the RO denied the Veteran's initial claim for entitlement to service connection for ulcers; the Veteran did not appeal the denial, and it became final.  

2.  On July 8, 2010, VA received a request from the Veteran to reopen his claim for entitlement to service connection for ulcers.

3.  At the time of receipt of the July 8, 2010 claim to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for ulcers.


CONCLUSION OF LAW

The criteria for an effective date prior to July 8, 2010 for the grant of service connection for ulcers have not been met.  38 U.S.C. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran is appealing an initial effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

II.  Earlier effective date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) ; see also 38 C.F.R. § 3.155(a).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(q)(1)(ii) (2017).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2017).

Analysis

The Veteran contends that the effective date for the grant of service connection for ulcers should date back to December 30, 1982, the date of his discharge from the U.S. Navy, or in the alternative, September 2, 2003, the date he filed his claim for ulcers.  

In September 2003, the Veteran filed a claim for entitlement to service connection for ulcers.  See VA 21-526 received in September 2003.  The claim was denied in an April 2004 rating decision.  See Notification Letter dated in April 2004.  The Veteran did not express disagreement within a year or submit any relevant new and material evidence.  Therefore, the Board finds that the April 2004 decision became final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103.

In July 2010, the Veteran filed a petition to "reopen" his claim of entitlement to service connection for ulcers.  Entitlement to service connection for ulcers was granted in a July 2012 rating decision, assigning a July 8, 2010 effective date, the date of his claim to reopen.

The Board finds that an earlier effective dated for the grant of service connection for ulcers is not warranted.  

The Veteran's original claim of service connection was filed in a July 1977.  See VA 21-526 Veterans Application for Compensation received in August 1977.  However, the Veteran did not identify the benefit sought.  See 38 C.F.R. § 3.155.  In an October 1977 letter, the RO asked the Veteran to identify which disability or disabilities he had intended to file a claim for, and he was advised that no action could be taken until he did so.  He was also advised that he had 30 days to respond.  His claim was subsequently denied in November 1977 for failure to furnish the requested information.

The Veteran stated that his effective date should be December 1982, the date he separated from service.  However, since a specific claim for service connection for ulcers was filed more than one year after separation from active service, i.e., in April 2003, assignment of an effective date back to the day following his service discharge is not possible.  See 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  The Board notes that the Veteran did file a claim for ulcers in September 2003; however, the April 2004 rating decision denying the claim was not appealed, and therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

Therefore, the Board finds that the currently assigned effective date of July 8, 2010, the date of the claim, for the grant of service connection for ulcers is the correct date.  An earlier effective date, prior to July 8, 2010 for the grant of service connection for ulcers is not warranted.



ORDER

Entitlement to an effective date earlier than July 8, 2010, for the grant of service connection for ulcers.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


